                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 DONALD GRUMBINE,                         )     CIVIL ACTION NO. 4:20-CV-433
            Plaintiff                     )
                                          )
        v.                                )
                                          )     (ARBUCKLE, M.J.)
 ANDREW SAUL,                             )
                     Defendant            )
                                      ORDER

        In accordance with the accompanying Memorandum, it is hereby ORDERED

that:

        (1)   The final decision of the Commissioner is VACATED.

        (2)   This matter is REMANDED to the Commissioner pursuant to sentence
              four of 42 U.S.C. § 405(g) for further proceedings.

        (3)   Final judgment is entered in favor of Donald Grumbine.

        (4)   The Clerk of Court is DIRECTED to CLOSE this case.


Date: July 6, 2021                            BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                       Page 1 of 1
